  USM-2g5 is a S^art                                                                             5 copies. Sign as needed and route as jspecified below,
I'.S. Department o
                iirsl.-iis
United States MiirsI                Se    cc       JUN 1 1 2021                                  PROCESS
                                                                                                   "jiiMnirii<iii.\ RECEIPT
                                                                                                                    to)' Service m /"/ANDhvRETURN
                                                                                                                                           !'.V. Marshal'

                                         BROOKLYN
                                         Uiww.»—  0
                                                  -                                                                                     CDt.'RT r\Si-. NfMiJER
 l,-niied States                                                                                                                       . IH-CR-OISO
!>i-H-NDANT                                                                                                                             TVi'l. (Jl- i'ROCf.S.S

 Gnrv- Peresipcr                                                                                                                        Order of Porfeiture
                 ^ NAN'l- or INDIVIDl'AI.. COMI'ANV.l.uRWtKATION liTC T<) SliKVI- t)R l)l-:sCKII'TiOK Ol- I'ROi'l-KTY lO StrlZU OR CONDItl
 SERVE ^ LiniCed Slates Marshals Service
         AT I ADORitSS r>V;vi7'1/                                    \V>'i/r SiiiH' o'hi7.1!'''oiki
                      225 Cadman I'laza East. Brooklyn. New 's'ork 1 120]
srNt)soTicrorsrrvicrtors'ToKroui-.sir.Kai nVsiiVam)AtxHtrssiirum                                                              '"T       ^                             "i
                                                                                                                                  NiimccMH |5i>ii'v-sj III IX'
            —                                                                                                                     served "iih this Form 2tiS S
              ' RICM.ARD P. DONOGl IL'l-. l.'nitcd States Attorney
                Eastern District ofNew York                                                                                       Number iil';xiilics to bo
                                                                                                                                  scrveii in this eusc
                271 Cadrnan Plaza East. 7th Door
                Brooklvi .New York 1 120!
                                                                                                                                  Check tor 'jen ii-e
                Attn: Al S.A Claire Kedcshian
                                                                                                                                  on C S A


 SlTiClAL fNSTRI'C'l I >NSilR Ol IIFK iN) OKNLS ilO.N IHAT WIf.i ASSIST IK H.M'I;!)! i iNC,.St                                              iiiiilr Hiisine.\s anil .■Uieriuiie AiMressc
 All Telephone Sumben. anil LstinuUed Times ■WuUuhle for Sen Uri:


  Please execute the Order ot'l'orrciltire and create a (.'ATS ID for the insiallincnt payments CAT II) 2(1-IIIIS-QQQQ^^
  Please then depo.si: the funds of the 5/19/2020 fedwire (S5.000.00) into the S.ADT.



Sipnaiurc oi AUii:ne\ nibl-r Onpuwlor rcauc.oiniJ <i.'n icv on Ixliairul                                                     I H'l tO'Kl.lNi; M MhiiR

                        ^                                            l-A'                        □ DtTl'.SDAKt               1(718)254-6051                                '5/27/2020
  SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE
i iiCKJVivvlcugcicJc!|»l U»'. ihc             i Ti»lal PrrKcss <            <U     1               ' SigtiiRuECol AiiUton/cd LnSMS Dcjiuh oe CkfK
tmml\T ol'pruccsh                             '                • Diisim            ! Scrvi.-                                      —.
                                          ^                    iNu'sa i,„53                                                                                                   : 5/27/20:

,I hctcbv
       ' Ctfitily and iciuin that! r-l luuc pvrsijnali'., «i.t\oiI 1-
                                                                   I i l.ju" tc^al c\iJcnce m ii-i\ iic r-v hai'i; C'-xurcJ                          in Rcmjrt, i . liic process dcscritxii
DM the indniduai Liimrmv onfNnjii.ni etc al :!;-j address sMinxn jlxnc on the on ilK- laJmdii.i! . cumiwns corL-oiauiHi etc sbmui ai tlic .iJJrcss inserted bcio i

D I hereby certiiy and 'eiuin iliai I am unable to locale the iiidi\idual, compain. coffxiratum. etc named uIxhc (See renunk' In-hni i                                                      I
Name and title otTndivid .ial serscd ai'iio! .slmun nbcrci                                                                              I Cj a pecMUi ol MMiiililc age and discreliun
                                                                                                                                       j     iltcn rcsuimp, in dcrcntlam's usual place
                                                                                                                                                 01 .ibode

Address avmpleie onlr d-l/creiii ihim shrnvn i/A«i iv

                                                                                                                                             5/27/2020            i

                                                                                                                                            Sijjiaiyrc ol'li S Mjr.shjUnsDeputy



                     TttialAhleageChargesi Forssaiding Fee                       Iota! Charges      ; .Adsiiiicc iX-jwsits    1 \niount o".-.! t,i I .v 'vl.irsM.il*
65.00                ineliiiling eiuleuvur.\>                                    65.00                                          f.sMuiuni ii[ R-ei'iind' ■




RfMARKs            aIN created 20-HHS-000015

                             :^6.-Q250-2
                         ;   ' •! I.KK Hi- iHI: e'Oi. K i                                                                                                PKHlK t-UrrtONS MAV Bli tNl l)
                         :   iisMs i<i-c:i>Ki)
                             'toMi !'Ol'SJ-.RVkf
                        J Itl.l.lSd S I/\ i fiMFiNI' to tx- relumed Id the I' S Mnrsiunl uilh paviiieiii.
                          ifatn ainouni w owed Please remit priimptb pay aide to li S -Matsliiil                                                                                    l-orrol'SM.;xs
                         r .AkK.KOWl l-;i)(iMl:S Ti IF RIATrll'l'                                                                                                                          K-v   i: .*!!
                                                                                                 v<t>
SLR:LDM:CSK
                                                                                            %>
 F.#2018R0!024

                                                                                  1
 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                             X


 UNITED STATES OF AMERICA                           ORDER OF FORFEITURE


        - agj inst -                                 8-CR-280(SI)

 GARY PERESIPER,

                          Defendant.


                                            X


                WHEREAS,on or about January 23, 2019. GARY PERESIPER (the

"defendant"), entered a plea of guilty to the offense chai-ged in the Sole Count of the above-

captioned Irdictment, charging a violation of 18 U.S.C. § 371; and

                WHEREAS,pursuant to 18 U.S.C. § 982(a)(7), the defendant has consented to

the entr>' of a forfeiture money judgment in the amount of one hundred ninety thousand five

hundred dollars and zero cents ($190,500.00)(the "Forfeiture Money Judgment"), as

property, real or personal, that constitutes, or is derived directly or indirectly from, gross

proceeds traceable to the defendant's violation of 18 U.S.C. § 371, and/or as substitute

assets, pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1).

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED,on consent, by

and between the United States and the defendant as follows:

               1.      The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 18 U.S.C. §§ 982(a)(7) and 982(b)(1), and 21

U.S.C. § 853(p).
  8ie                         BScumeni                                   §'o? I'M/liCrsl-fefe

               2.     All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or a certified or official bank check, payable to '"United States

Marshals Service" with the criminal docket number noted on the face of the check. The

defendant shall cause said check(s) to be delivered by overnight mail to Assistant United

States Attorney Claire S. Kedeshian, United States Attorney's Office, Eastern District of

New York, 271-A Cadman Plaza East, 7th Floor, Brooklyn, New York 1 1201. The

Forfeiture Money Judgment shall be paid in full no later than 10 days prior to sentencing (the

"Due Date").

               3.     Upon entry of this Order of Forfeiture ("Order"), the United States

Attorney General or his designee is authorized to conduct any proper discover)' in

accordance with Fed. R. Grim. P. 32.2(b)(3) and (c). The United States alone .shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court's entry of the judgment of conviction.

               4.     The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to e,\ecute the

Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant

shall fully a.ssist the government in effectuating the payment of the Forfeiture Money

Judgment. If the Forfeiture Money Judgment is not received as provided above, the

defendant shall forfeit any other property of his up to the value of the outstanding balance,

pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of 21

U.S.C. § 853(p)(l)(A)-(E) have been met.

               5.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,
United States v. Gai'v Pcresiper. 18-CR-280(SJ)
Order of Forfeiture                                                                      Page 2
   8111 iit!l-cr-88zi8-§j BocumlliJ Zg4'''l^fea''8?/^47l9'^h%|g S'off


 including notice set forth in an indictment or information. In addition, the defendant

 knowingly and voluntarily waive.s his right, if any, to a jury trial on the forfeiture ol said

 monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable

statute of linitations, venue, or any defense under the Eighth Amendment, including a claim

of excessive fines.


               6.      The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount, or a payment of any income

taxes that may be due, and shall survive bankruptcy.

               7.      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time of sentencing and shall be made part of the

defendant's sentence and included in the judgment of conviction. This Order shall become

the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the

monies and/or properties forfeited herein shall be forfeited to the United States for

disposition in accordance with the law.

               8.     This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the

bankruptcy of any of them.

               9.     This Order shall be final and binding only upon the Court's "so

ordering" ofthe Order.




United States v. Gary Peresiner. ]8-CR-280(SJ)
Order of Forfeiture                                                                         Page 3
              10.    The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

Grim. P. 32.2(e).

              11.    The Clerk ofthe Court is directed to send, by inter-office mail, three(3)

certified copies of this executed Order to the United States Attorney's Office, Eastern

District of New York, Attn: FSA Law Clerk Antrhony J. Casalaspro, 271-A Cadman Plaza

East, 7th Floor, Brooklyn, New York II201.

Dated: Brooklyn, New York
                   ,2019

                                              SO ORDERED:
                                                          /—V




                                                   jsm
                                              HONOR/^LE STEI^WG JOHNSON,JR.
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF NEW YORK




United States v. Gary Peresiper. 18-CR-280(SJ)
Order ofForfeiture                                                                        Page 4
